UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OLUSEYI ADENIJI,

                                Plaintiff,

                    -against-                                   1:19-CV-8796 (CM)

 U.S. DEPARTMENT OF COMMERCE                                    CIVIL JUDGMENT
 CENSUS BUREAU NY REGIONAL
 OFFICE,

                                Defendant.

       Pursuant to the order issued February 21, 2020, dismissing this action for failure to state a

claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

 Dated:   February 21, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
